Opinion issued May 11, 2006










 
 





In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-06-00407-CR
____________

IN RE CEDRIC CHRISTOPHER EDISON, Relator




Original Proceeding on Petition for Writ of Mandamus



 
MEMORANDUM  OPINION
          Relator, Cedric Christopher Edison, filed in this Court a petition for writ of 
mandamus, complaining that respondent
 did not rule on his second  application
for a post-conviction writ of habeas corpus. We deny the petition. 
          This Court has no authority to issue writs of mandamus in criminal law
matters pertaining to habeas corpus proceedings seeking relief from final felony
judgments.  That jurisdiction lies exclusively with the Texas Court of Criminal
Appeals.  See Board of Pardons & Paroles ex rel. Keene v. Court of Appeals for
the Eighth District, 910 S.W.2d 481, 483 (Tex. Crim. App. 1995); In re McAfee,
53 S.W.3d 715, 717-18 (Tex. App.—Houston [1st Dist.] 2001, orig. proceeding);
Tex. Code Crim. Proc. Ann. art. 11.07, § 3 (Vernon Supp. 2005).
          Alternatively, if this court were to construe the petition as a writ of habeas
corpus, it would still be denied because this Court has no jurisdiction to hear a
post-conviction application for writ of habeas corpus in felony cases.  See Board
of Pardons & Paroles ex rel. Keene v. Court of Appeals for the Eighth District,
910 S.W.2d 481, 483 (Tex. Crim. App. 1995).
          Accordingly, we dismiss relator’s petition for mandamus for lack of
jurisdiction.  All requested relief is denied.
 
PER CURIAM
 
Panel consists of Justices Keyes, Alcala, and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).